Citation Nr: 1708334	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  05-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation higher than 40 percent for a voiding dysfunction as a result of an undiagnosed illness for the period prior to September 28, 2004.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1983 to September 1987 and from November 1990 to May 1991.  He served in Southwest Asia from January 1991 to May 1991.  

The issue on appeal initially arose from a February 2004 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in August 2012, which granted a joint motion for remand vacating, in part, a July 2011 Board decision and remanding the issue then on appeal for additional development.  The remainder of the July 2011 decision granting an increased 40 percent rating was undisturbed.  The Board remanded the matter for additional development in August 2012.  Subsequent rating action in May 2015 granted an increased 40 percent rating effective from September 21, 2001, to September 29, 2004.  Thereafter, the Board remanded the claim again in March 2016 for further development.  

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for sleep apnea and narcolepsy and entitlement to an increased rating for bipolar disorder have been raised by correspondence received in January 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

The competent evidence of record shows that the Veteran's service-connected voiding dysfunction manifested by nocturia five times per night from September 21, 2001, to September 28, 2004, but did not require the use of an appliance or the wearing of absorbent materials.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for the Veteran's service-connected voiding dysfunction from September 21, 2001, to September 28, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.115(a), 4.115(b), Diagnostic Code 7512 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The Veteran is challenging the evaluation assigned in connection with the grant of service connection for a voiding dysfunction as a result of an undiagnosed illness.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

Pertinent to the appeal period, the Veteran was afforded a VA examination in May 2003 and a retrospective opinion in October 2014.  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of all pertinent evidence.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

Finally, all remand directives have been substantially completed.  In March 2016, the Board directed that the AOJ provide the Pennsylvania Department of Military Affairs an opportunity to provide a VA Form 646 or its equivalent on behalf of the Veteran.  A correspondence requesting the representative's statement was sent in July 2016.  In addition, the August 2012 remand directives, to include the directive to obtain a retroactive opinion as described above, have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

VA regulations provide that diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Descriptions of various levels of disability in each of these symptom areas are noted.  Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2016).

Diagnostic Code 7512 provides that chronic cystitis is to be rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512 (2016).

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4. Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

The Veteran is presently in receipt of a 40 percent disability rating for his service-connected disability from September 21, 2001, to September 29, 2004.  This represents the highest schedular rating available for urinary frequency which is awarded with symptoms of daytime voiding intervals less than one hour or awakening to void five or more times per night.  The rating criteria for obstructed voiding do not provide a rating in excess of 40 percent.  However, the Board will consider whether a higher rating is warranted for urinary incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  

In his September 2001 claim the Veteran stated that he had to urinate frequently, felt bladder spasms, and was sometimes unable to urinate.  VA afforded the Veteran his first genitourinary examination in May 2003.  Urinalysis was normal, but an immediate post-void bladder scan showed a residual of 159 cubic centimeters.  The examiner explained that this indicated that the Veteran was not emptying his bladder completely and concluded that he had urinary problems that mainly consisted of poor stream, frequency, and incomplete emptying of the bladder.  The examination report did not address whether the Veteran wore absorbent materials and did not specifically describe any voiding frequency.

Of record is a February 2004 VA treatment note documenting the Veteran's report of marked frequency of urine.  On examination, the Veteran was found fit for his age with normal genitalia.  A post-void residual was 0.  

In his March 2004 Notice of Disagreement, the Veteran described voiding every hour, up to three times per hour at times, and four to five times during the night.  He described experiencing burning, painful urgency, diminished stream, and frequency.  

VA urology examination in September 2006 noted the Veteran complained of frequency, urgency, and incomplete emptying of the bladder.  The examiner noted no abnormality of the urological system could be found to account for the problems he described.  A May 2009 VA examination noted the Veteran reported urinary frequency, nocturia times three to five, slow urinary stream, and some post void dribbling.  A bladder echogram was ordered and the examiner found the Veteran's bladder problem was at least as likely as not due to his military service.

An October 2014 VA retrospective medical opinion found that the February 2004 VA treatment report, in essence, supported the Veteran's statements in March 2004 that he voided four to five times per night and up to three times per hour.  The examiner also stated that the urinary complaints to that amount would cause a marked interference with sedentary and physical employment out of the need for frequent bathroom trips.  

VA records show that entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been established effective from September 21, 2001.  An October 2016 VA examination found that the Veteran's conditions of the bladder or urethra did not impact his ability to work.  

Based upon the evidence of record pertinent to the Veteran's claim for an increased rating for the period between September 21, 2001, and September 28, 2004, the Board finds that the Veteran did not have a voiding dysfunction requiring the use of absorbent materials.  Thus, a higher schedular disability rating is not warranted under the criteria for rating voiding dysfunction.  Accordingly, the claim for a higher rating on a schedular basis from September 21, 2001, to September 28, 2004, is denied.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Although entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b) are similar, they are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Although the medical evidence in this case includes conflicting medical evidence as to whether the Veteran's service-connected urinary dysfunction disability had resulted in a marked interference with employment, the Board finds based upon the overall evidence that the schedular evaluations in this case are not inadequate and that the Veteran's unemployability claim was more appropriately addressed by the award of a TDIU.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities addressed in this decision are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners clearly noted the Veteran's manifest symptoms and impairment due to these service-connected disabilities.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities addressed in this decision because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.


ORDER

A disability rating in excess of 40 percent for a voiding dysfunction as a result of an undiagnosed illness is denied.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


